Exhibit 10.1

Execution Version

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”), dated as of
March 23, 2018 (the “Fourth Amendment Effective Date”), is among WildHorse
Resource Development Corporation, a Delaware corporation (the “Borrower”); each
of the Guarantors party hereto (the “Guarantors” and collectively with the
Borrower, the “Credit Parties”); each of the Lenders party hereto; and Wells
Fargo Bank, National Association, as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”).

R E C I T A L S:

A.        The Borrower, the Administrative Agent and the Lenders are parties to
that certain Credit Agreement dated as of December 19, 2016 (as amended or
otherwise modified from time to time to date pursuant to the terms thereof, the
“Credit Agreement”), pursuant to which the Lenders have, subject to the terms
and conditions set forth therein, made certain credit available to and on behalf
of the Borrower.

B.        The Borrower has requested, among other things, the amendment of
certain terms of the Credit Agreement as set forth herein, to be effective as of
the Fourth Amendment Effective Date and the North Louisiana Property Sale Date
(as defined below), as applicable.

C.        The Lenders have agreed to redetermine and increase the Borrowing Base
to $1,050,000,000 effective as of the Fourth Amendment Effective Date.

D.        The Borrower has requested that the Administrative Agent and the
Lenders consent to the North Louisiana Property Sale (as defined below) without
an automatic reduction of the Borrowing Base under Section 2.07(f) of the Credit
Agreement; provided that the North Louisiana Property Sale is consummated prior
to the effectiveness of the October 1, 2018 Scheduled Redetermination.

E.        The Borrower has requested that Branch Banking and Trust Company,
Credit Agricole Corporate and Investment Bank, Regions Bank, The Huntington
National Bank, Cathay Bank, Goldman Sachs Bank USA, Iberiabank and Natixis, New
York Branch (each, a “New Lender” and, collectively, the “New Lenders”), become
Lenders under the Credit Agreement with a Maximum Credit Amount and an Elected
Commitment in the amount as shown on Annex I to the Credit Agreement (as amended
hereby).

F.        Subject to and upon the terms and conditions set forth herein, the
undersigned Lenders have agreed to enter into this Fourth Amendment to amend
certain provisions of the Credit Agreement as more specifically provided for
herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.        Defined Terms. Each capitalized term which is defined in the
Credit



--------------------------------------------------------------------------------

Agreement, but which is not defined in this Fourth Amendment, shall have the
meaning ascribed to such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this Fourth Amendment refer to
the Credit Agreement, as amended hereby.

Section 2.        Fourth Amendment Effective Date Amendments to Credit
Agreement. In reliance on the representations, warranties, covenants and
agreements contained in this Fourth Amendment, and subject to the satisfaction
of the conditions precedent set forth in Section 7 hereof, the Credit Agreement
shall be amended effective as of the Fourth Amendment Effective Date in the
manner provided in this Section 2.

2.1        Amendments to Section 1.02.

(a)         The following definitions are hereby amended and restated as
follows:

“Agreement” means this Credit Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment and as the same may
be further amended, modified, supplemented or restated from time to time.

“Applicable Margin” means, for any day, with respect to any ABR Loan, LIBOR
Market Index Loan or Eurodollar Loan, or with respect to the Commitment Fee
Rate, as the case may be, the rate per annum set forth in the Total Commitments
Utilization Grid below based upon the Total Commitments Utilization Percentage
then in effect:

 

Total Commitments Utilization Grid

Total

Commitments Utilization Percentage

  <25%   ³25% <50%   ³50% <75%   ³75% <90%   ³90%

Eurodollar Loans

  1.750%   2.000%   2.250%   2.500%   2.750%

LIBOR Market

Index Loans

  1.750%   2.000%   2.250%   2.500%   2.750%

ABR Loans

  0.750%   1.000%   1.250%   1.500%   1.750%

Commitment Fee Rate

  0.375%   0.375%   0.500%   0.500%   0.500%

Each change in the Applicable Margin (whether as a result of a change in the
Total Commitments Utilization Percentage, as a result of an amendment of the
definition of Applicable Margin, or otherwise) shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change; provided that
if at any time the Borrower fails to deliver a Reserve Report pursuant to
Section 8.12 and such failure continues for more than 10 Business Days from the
date when such Reserve Report is due, then the “Applicable Margin” means the
rate per annum set forth on the grid when the Total Commitments Utilization
Percentage is at its highest level until such Reserve Report is delivered.

(c)        The following definitions are hereby added where alphabetically
appropriate to read as follows:

 

Page 2



--------------------------------------------------------------------------------

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement,
dated as of the Fourth Amendment Effective Date, among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto.

“Fourth Amendment Effective Date” means March 23, 2018.

“North Louisiana Property” means certain Property of WildHorse located in
Harrison, Milam, Panola, Robertson, and San Augustine Counties, Texas and
Bienville, Bossier, Cado, Claiborne, De Soto, Jackson, Lincoln, Ouachita, Red
River, Sabine, and Webster Parishes, Louisiana, comprised of the “Properties” as
defined in the North Louisiana Property Sale Agreement, subject to adjustment in
accordance with the North Louisiana Property Sale Agreement; provided that any
such adjustment may not add Properties (as defined in the North Louisiana
Property Sale Agreement) with an aggregate Borrowing Base Value in excess of
$10,000,000.

“North Louisiana Property Sale” means the sale of the North Louisiana Property
pursuant to the North Louisiana Property Sale Agreement.

“North Louisiana Property Sale Agreement” means the Purchase and Sale
Agreement dated February 12, 2018, by and between WildHorse, as seller, and
Tanos Energy Holdings III, LLC as buyer, as the same may be modified or amended
on or prior to the North Louisiana Property Sale Date; provided that such
modification or amendment does not result in the addition of Properties (as
defined in the North Louisiana Property Sale Agreement) with an aggregate
Borrowing Base Value in excess of $10,000,000.

“North Louisiana Property Sale Fiscal Quarter” means the fiscal quarter in which
the North Louisiana Property Sale Date occurs.

“North Louisiana Property Sale Date” means the date on which the North Louisiana
Property Sale has been consummated; provided that (i) the Borrower shall provide
written notice to the Administrative Agent, together with evidence satisfactory
to the Administrative Agent thereof, and (ii) the North Louisiana Property Sale
Date shall be a date no later than June 30, 2018. Upon receipt of such notice,
the Administrative Agent shall promptly notify the Lenders of the North
Louisiana Property Sale Date.

2.2        Amendment to Section 2.07(e). Section 2.07(e) is hereby amended and
restated in its entirety to read as follows:

(e)        Automatic Reduction of Borrowing Base – Issuance of Permitted Senior
Unsecured Notes or Permitted Second Lien Debt. In addition to other automatic
reductions of the Borrowing Base set forth herein, if any Loan Party shall at
any time issue Permitted Senior Unsecured Notes or incur Permitted Second Lien
Debt, then the Borrowing Base shall automatically be decreased upon such
issuance or incurrence by an amount equal to 25% of the amount equal to the
excess, if any, of (x) the principal amount of such Permitted Senior Unsecured
Notes issued in such issuance or Permitted Second Lien Debt incurred in such
incurrence, as applicable, over (y) the sum of (1) the principal amount of then
existing Permitted Senior Unsecured Notes and Permitted

 

Page 3



--------------------------------------------------------------------------------

Second Lien Debt refinanced or replaced by such Permitted Senior Unsecured Notes
or Permitted Second Lien Debt plus (2) accrued interest, applicable premiums
payable and transaction expenses incurred in connection therewith. Any such
decrease in the Borrowing Base shall occur without any vote of Lenders or action
by Administrative Agent. Upon any such redetermination, the Administrative Agent
shall promptly deliver a New Borrowing Base Notice to the Borrower and the
Lenders. Notwithstanding the foregoing, no such reduction to the Borrowing Base
shall be required with respect to Permitted Senior Unsecured Notes in an
aggregate stated principal amount not to exceed $200,000,000 issued by any Loan
Party prior to delivery of the New Borrowing Base Notice for the Scheduled
Redetermination scheduled to occur on or about October 1, 2018 (and for the
avoidance of doubt, any principal amounts issued in excess thereof during such
period shall be subject to the foregoing reduction).

2.3        Amendment to Section 2.07(f). Section 2.07(f) is hereby amended and
restated in its entirety to read as follows:

(f)        Automatic Reduction of the Borrowing Base – Asset Dispositions or
Swap Liquidations. In addition to the other automatic reductions of the
Borrowing Base set forth herein, if at any time (i) the aggregate Borrowing Base
Value of Oil and Gas Properties sold or disposed of pursuant to Section 9.12(d)
(after giving effect to any concurrent acquisitions or other acquisitions
subsequent to the last redetermination of the Borrowing Base (including in
either case pursuant to exchanges, swaps or trades) of Oil and Gas Properties by
the Borrower and the other Loan Parties, and taking into account the Proved
Reserves of such Oil and Gas Properties acquired by the Borrower and the other
Loan Parties, constituting the same type of Proved Reserves (differentiating
among types of Hydrocarbons and among each of “proved oil and gas reserves,”
“proved developed producing oil and gas reserves,” “proved developed
non-producing oil and gas reserves” (consisting of proved developed shut-in oil
and gas reserves and proved developed behind pipe oil and gas reserves), and
“proved undeveloped oil and gas reserves,” as such terms are defined in the SPE
Definitions (or any generally recognized successor) as in effect at the time in
question); provided that there shall not be any such “netting” (i.e. the Proved
Reserves of such Oil and Gas Properties acquired concurrently with such sale or
disposition or otherwise subsequent to the last redetermination of the Borrowing
Base shall not be taken into account) at any time if the aggregate Proved
Reserves of the sold or disposed of Oil and Gas Properties in any period since
the most recent determination of the Borrowing Base exceeds 7.5% of the Elected
Commitments then in effect) together with (ii) the Swap Agreements in respect of
commodities Liquidated (when taken together with any other Swap Agreements
executed by the Loan Parties contemporaneously with the Liquidation of such Swap
Agreements or subsequent to the last redetermination of the Borrowing Base), in
any period between redeterminations of the Borrowing Base, exceeds seven and
one-half percent (7.5%) of the Borrowing Base as of the last redetermination,
then the Borrowing Base shall be automatically redetermined, effective
immediately upon such sale, disposition or Swap Liquidation by an amount equal
to the Borrowing Base Value of such Properties sold or disposed of and Swap
Agreements in respect of commodities Liquidated and such new Borrowing Base
shall be effective and applicable to the Borrower, the Administrative Agent, the
Issuing Banks and the Lenders until the next redetermination or modification

 

Page 4



--------------------------------------------------------------------------------

of the Borrowing Base pursuant to this Agreement; provided that for purposes of
this Section 2.07(f), a Swap Agreement shall not be deemed to have been
Liquidated if, (x) such Swap Agreement is novated from the existing counterparty
to an Approved Counterparty, with the Borrower or the applicable Loan Party
being the “remaining party” for purposes of such novation, (y) such Swap
Agreement would have matured pursuant to its terms on or prior to the scheduled
effective date of the next Scheduled Redetermination or (z) upon its
termination, it is replaced, in a substantially contemporaneous transaction,
with one or more Swap Agreements with approximately the same mark-to-market
value and without net cash payments to any Loan Party (taking into consideration
any cash payments by any Loan Party) in connection therewith (excluding for
purposes of this clause (z) any Swap Agreement that pursuant to its terms would
have matured on or prior to the scheduled effective date of the next Scheduled
Redetermination). Such decrease in the Borrowing Base shall occur without any
vote of Lenders or action by Administrative Agent. Upon any such
redetermination, the Administrative Agent shall promptly deliver a New Borrowing
Base Notice to the Borrower and the Lenders.

2.4        Amendment to Section 9.04(a)(iv). Section 9.04(a)(iv) is hereby
amended by replacing the reference therein to “$75,000,000” with “$100,000,000”.

2.5        Amendments to Section 9.05. Section 9.05(g) is hereby amended by
replacing the reference therein to “$15,000,000” with “$25,000,000”.
Section 9.05(h) is hereby amended by replacing the reference therein to
“$10,000,000” with “$25,000,000”. Section 9.05(i) is hereby amended by replacing
the reference therein to “$15,000,000” with “$25,000,000”.

2.6        Amendment to Section 9.12.

(a)        Section 9.12(d) is hereby amended by (i) replacing the reference
therein to “clauses (a) though (c) or (e)” with “clauses (a), (b), (c), (e), (f)
or (g)” and (ii) deleting the word “and” at the end of such section.

(b)        Section 9.12(e) and Section 9.12(f) are hereby amended and restated
in their entirety and replaced with clauses (e), (f) and (g) as follows:

(e)      exchanges, swaps or trades (for clarity, including exchanges, swaps or
trades in which the relevant Loan Parties receive cash proceeds in amounts that
do not satisfy the applicable minimum percentage set forth in clause (ii) of the
proviso in Section 9.12(d)) of Oil and Gas Properties not constituting Proved
Reserves; provided that (i) no Default or Event of Default has occurred and is
continuing or would result from such exchange, swap or trade and (ii) the
consideration received in respect of such exchange, swap or trade shall be equal
to or greater than the fair market value of the Oil and Gas Property (or
interest therein) subject of such exchange, swap or trade (in each case, as
reasonably determined by the Borrower and, if requested by the Administrative
Agent, the Borrower shall deliver a certificate of a Responsible Officer
certifying to that effect);

(f)      the sale or disposition of the North Louisiana Property; provided that
(i) the sale or disposition of the North Louisiana Property occurs prior to the
effectiveness of the

 

Page 5



--------------------------------------------------------------------------------

Scheduled Redetermination of the Borrowing Base scheduled to occur on or about
October 1, 2018 and (ii) no Default, Event of Default or Borrowing Base
Deficiency has occurred and is continuing or would result from such sale or
disposition; and

(g) sales and other dispositions of Properties not regulated by Section 9.12(a)
to (f) having a fair market value not to exceed $10,000,000 in the aggregate
during any 12-month period.

Notwithstanding anything to the contrary in this Section 9.12, none of (x) the
forfeiture of all or any portion of any lease as the result of a decision by any
Loan Party not to drill any well or take any other action necessary to maintain
such lease in full force and effect, (y) the sale or other disposition by any
Loan Party of any Equity Interest in any Unrestricted Subsidiary, or (z) the
sale or other disposition by the Borrower of any Equity Interest in the
Borrower, is a sale or other disposition which is subject to this this
Section 9.12.

2.7        Replacement of Annex I on the Fourth Amendment Effective Date.

(a)        Annex I to the Credit Agreement is hereby replaced in its entirety
with Annex I attached hereto and Annex I attached hereto shall be deemed to be
attached as Annex I to the Credit Agreement. After giving effect to this Fourth
Amendment and any Borrowings made on the Fourth Amendment Effective Date,
(i) each Lender (including each New Lender) who holds Loans in an aggregate
amount less than its Applicable Percentage (after giving effect to this Fourth
Amendment) of all Loans shall advance new Loans which shall be disbursed to the
Administrative Agent and used to repay Loans outstanding to each Lender who
holds Loans in an aggregate amount greater than its Applicable Percentage of all
Loans, (ii) each Lender’s participation in each Letter of Credit, if any, shall
be automatically adjusted to equal its Applicable Percentage (after giving
effect to this Fourth Amendment) and (iii) such other adjustments shall be made
as the Administrative Agent shall specify so that the Revolving Credit Exposure
applicable to each Lender equals its Applicable Percentage (after giving effect
to this Fourth Amendment) of the aggregate Revolving Credit Exposure of all
Lenders.

(b)        The Administrative Agent, the Issuing Banks and the Borrower hereby
consent to the reallocations and payments pursuant to this Section 2.7 and waive
the delivery of an Assignment and Assumption and any other condition (other than
the delivery by each New Lender of an Administrative Questionnaire) to the
effectiveness of the foregoing reallocations and payments. The Administrative
Agent hereby consents to a one-time waiver of the $3,500 processing and
recordation fee that would otherwise be payable pursuant to
Section 12.04(b)(ii)(C) if the reallocations and payments provided for herein
were structured as assignments by Lenders receiving such payments to Lenders
(including New Lenders) making such payments. Each existing Lender waives any
break-funding payments otherwise payable under Section 5.02 in connection with
the repayment of any Loans in accordance with this Section 2.7.

Section 3.        North Louisiana Property Sale Date Amendments to Credit
Agreement. In reliance on the representations, warranties, covenants and
agreements contained in this Fourth Amendment, the Credit Agreement shall be
further amended effective as of the North Louisiana

 

Page 6



--------------------------------------------------------------------------------

Property Sale Date in the manner provided in this Section 3 without any vote of
the Lenders, action by the Administrative Agent or satisfaction of any other
condition.

3.1        Amendments to Section 1.02.

(a)         The following definitions are hereby amended and restated as
follows:

“Consolidated EBITDAX” means, with respect to the Borrower and the Consolidated
Restricted Subsidiaries, for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of
(a) interest expense (including realized and unrealized losses on interest rate
derivative contracts); (b) income tax expense; (c) depreciation, depletion and
amortization expense; (d) impairment of goodwill and long-lived assets
(including Oil and Gas Properties); (e) accretion of asset retirement
obligations; (f) unrealized losses on commodity derivative contracts;
(g) realized losses upon the early termination or other monetization of
commodity derivative contracts; (h) losses on sale of assets; (i) noncash
unit-based compensation expenses; (j) exploration costs; (k) brokers’ or
finders’ fees, and other fees, in connection with acquisitions of Oil and Gas
Properties permitted hereunder, and (l) fees and expenses expensed and paid in
cash in connection with the issuance of Debt and the issuance of Equity
Interests, including fees and expenses expensed and paid in cash in connection
with any registered offering of Equity Interests in the Borrower, including the
Borrower IPO; minus, without duplication and to the extent included in the
statement of such Consolidated Net Income for such period, the sum of interest
income (including realized and unrealized gains on interest rate derivative
contracts); income tax benefit; unrealized gains on commodity derivative
contracts; realized gains upon the early termination or other monetization of
commodity derivative contracts; and gains on sales of assets. For the purposes
of calculating Consolidated EBITDAX for any Rolling Period in connection with
any determination of the financial ratio contained in Section 9.01(a), if during
such Rolling Period, the Borrower or any Consolidated Restricted Subsidiary
shall have made a Material Disposition or Material Acquisition, the Consolidated
EBITDAX for such Rolling Period shall be calculated after giving pro forma
effect thereto as if such Material Disposition or Material Acquisition, as
applicable, occurred on the first day of such Rolling Period. For purposes of
Consolidated EBITDAX for the Rolling Periods ending on the last day of the North
Louisiana Property Sale Fiscal Quarter and last day of the first two fiscal
quarters thereafter in connection with any determination of the financial ratio
contained in Section 9.01(a), Consolidated EBITDAX shall be calculated as
follows: (A) for the Rolling Period ending on the last day of the North
Louisiana Property Sale Fiscal Quarter, Consolidated EBITDAX shall be
Consolidated EBITDAX for the Rolling Period ending on such date multiplied by 4;
(B) for the Rolling Period ending on the last day of the first fiscal quarter
ending after the North Louisiana Property Sale Fiscal Quarter, Consolidated
EBITDAX shall be Consolidated EBITDAX for the Rolling Period ending on such date
multiplied by 2; and (C) for the Rolling Period ending on the last day of the
second fiscal quarter ending after the North Louisiana Property Sale Fiscal
Quarter, Consolidated EBITDAX shall be Consolidated EBITDAX for the Rolling
Period ending on such date multiplied by 4/3.

 

Page 7



--------------------------------------------------------------------------------

“Rolling Period” means (a) for the North Louisiana Property Sale Fiscal Quarter
and the first two fiscal quarters thereafter, the period commencing on the first
calendar day of the North Louisiana Property Sale Fiscal Quarter and ending on
the last day of such fiscal quarter and (b) for the third fiscal quarter ending
after the North Louisiana Property Sale Fiscal Quarter, and for each fiscal
quarter thereafter, the period of four (4) consecutive fiscal quarters ending on
the last day of such applicable fiscal quarter.

Section 4.        Aggregate Elected Commitment Amounts. Pursuant to
Section 2.06(c), the Aggregate Elected Commitment Amounts shall be increased to
$1,050,000,000, effective as of the Fourth Amendment Effective Date, and the
Borrower and the Lenders agree and acknowledge that the Elected Commitment of
each Lender shall be as more particularly set forth on Annex I attached hereto
and that each New Lender shall be deemed to have executed and delivered Exhibit
H attached to the Credit Agreement pursuant to the terms thereof.

Section 5.        Borrowing Base Redetermination. Pursuant to Section 2.07, the
Administrative Agent and the Lenders agree that for the period from and
including the Fourth Amendment Effective Date to but excluding the next
Redetermination Date, the amount of the Borrowing Base shall be equal to
$1,050,000,000. Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time pursuant to Section 2.07(e),
Section 2.07(f) or Section 8.12(c). For the avoidance of doubt, the
redetermination herein shall constitute the April 1, 2018 Scheduled
Redetermination and the next Scheduled Redetermination shall be the October 1,
2018 Scheduled Redetermination.

Section 6.        New Lenders. Each New Lender hereby joins in, becomes a party
to, and agrees to comply with and be bound by the terms and conditions of the
Credit Agreement as amended hereby as a Lender thereunder and under each and
every other Loan Document to which any Lender is required to be bound by the
Credit Agreement as amended hereby, to the same extent as if such New Lender
were an original signatory thereto. Each New Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement as amended
hereby as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto.
Each New Lender represents and warrants that (a) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Fourth Amendment, to consummate the transactions contemplated hereby and to
become a party to, and a Lender under, the Credit Agreement as amended hereby,
(b) it has received a copy of the Credit Agreement and copies of the most recent
financial statements delivered pursuant to Section 8.01, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Fourth Amendment and to become a Lender
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (c) from
and after the Fourth Amendment Effective Date, it shall be a party to and be
bound by the provisions of the Credit Agreement as amended hereby and the other
Loan Documents and have the rights and obligations of a Lender thereunder.

Section 7.        Conditions Precedent. The effectiveness of this Fourth
Amendment is subject to the following:

 

Page 8



--------------------------------------------------------------------------------

7.1        The Administrative Agent shall have received counterparts (in such
number as may be requested by the Administrative Agent) of this Fourth Amendment
from the Borrower, each Guarantor and each Lender (including each New Lender).

7.2        The Administrative Agent shall have received an Administrative
Questionnaire from each New Lender.

7.3        The Administrative Agent shall have received from the relevant Loan
Parties duly executed and notarized mortgages and/or mortgage supplements or
amendments in form and substance reasonably satisfactory to the Administrative
Agent so that, after giving effect to the recording of such mortgages, mortgage
supplements and/or amendments, the Administrative Agent shall be reasonably
satisfied that it has first priority, perfected Liens (subject only to Excepted
Liens identified in clauses (a) to (d) and (f) of the definition thereof, but
subject to the provisos at the end of such definition) on at least 85% of the
total value (as determined by the Administrative Agent based on the present
value of the Proved Reserves attributable thereto using a 9% discount rate) of
the Oil and Gas Properties evaluated in the Reserve Report most recently
delivered pursuant to Section 8.12(a).

7.4        The Administrative Agent shall have received from the Borrower title
information setting forth the status of title to at least 85% of the total value
(as determined by the Administrative Agent based on the present value of the
Proved Reserves attributable thereto using a 9% discount rate) of the Oil and
Gas Properties evaluated in the Reserve Report most recently delivered pursuant
to Section 8.12(a).

7.5        No Default or Borrowing Base Deficiency shall have occurred and be
continuing as of the date hereof after giving effect to the terms of this Fourth
Amendment.

7.6        The Administrative Agent shall have received all fees and other
amounts due and payable to the Administrative Agent or any Lenders in connection
with this Fourth Amendment.

7.7        The Administrative Agent shall have received duly executed Notes
payable to each Lender requesting a Note in a principal amount equal to its
Maximum Credit Amount (as amended by this Fourth Amendment) dated as of the date
hereof.

7.8        The Administrative Agent shall have received such other documents as
the Administrative Agent or its special counsel may reasonably require.

The Administrative Agent is hereby authorized and directed to declare this
Fourth Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 7 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.

 

Page 9



--------------------------------------------------------------------------------

Section 8.        Return of Promissory Notes.    Promptly upon receipt of any
replacement Note under Section 7.7 hereof, each Lender shall return to the
Administrative Agent (for delivery to the Borrower for cancellation) any other
Note in such Lender’s possession that was previously delivered to such Lender
under the Credit Agreement.

Section 9.        Miscellaneous.

9.1        Confirmation and Effect.    The provisions of the Credit Agreement
(as amended by this Fourth Amendment) shall remain in full force and effect in
accordance with its terms following the Fourth Amendment Effective Date, and
this Fourth Amendment shall not constitute a waiver of any provision of the
Credit Agreement or any other Loan Document, except as expressly provided for
herein. Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof’, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.

9.2        No Waiver.    Neither the execution by the Administrative Agent or
the Lenders of this Fourth Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Defaults or Events of Default which may exist, which may have occurred prior to
the date of the effectiveness of this Fourth Amendment or which may occur in the
future under the Credit Agreement and/or the other Loan Documents. Similarly,
nothing contained in this Fourth Amendment shall directly or indirectly in any
way whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Default or Event of Default, (b) except as expressly provided herein, amend or
alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.

9.3        Ratification and Affirmation of Credit Parties.    Each Credit Party
hereby expressly (i) acknowledges the terms of this Fourth Amendment,
(ii) ratifies and affirms its obligations under the Guaranty Agreement, the
Security Agreement and the other Loan Documents to which it is a party,
(iii) acknowledges, renews and extends its continued liability under the
Guaranty Agreement, the Security Agreement and the other Loan Documents to which
it is a party, (iv) agrees that its guarantee under the Guaranty Agreement and
its pledge of collateral under the Security Agreement and any of its obligations
under the other Loan Documents to which it is a party remain in full force and
effect with respect to the Indebtedness as amended hereby, (v) represents and
warrants to the Lenders and the Administrative Agent that each representation
and warranty of such Person contained in the Credit Agreement (as amended by
this Fourth Amendment) and the other Loan Documents to which it is a party is
true and correct in all material respects as of the date hereof and after giving
effect to this Fourth Amendment except (A) to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case such representations and warranties shall continue to be

 

Page 10



--------------------------------------------------------------------------------

true and correct as of such specified earlier date, and (B) to the extent that
any such representation and warranty is expressly qualified by reference to
materiality, a Material Adverse Effect or similar qualification, in which case
such representations and warranties shall be true and correct in all respects,
(vi) represents and warrants to the Lenders and the Administrative Agent that
the execution, delivery and performance by such Person of this Fourth Amendment
are within such Person’s corporate, limited partnership or limited liability
company powers (as applicable), have been duly authorized by all necessary
action and that this Fourth Amendment constitutes the valid and binding
obligation of such Person enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and (vii) represents and warrants to the Lenders and the Administrative Agent
that, after giving effect to this Fourth Amendment, no Default or Event of
Default exists.

9.4        Counterparts.    This Fourth Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Fourth Amendment by facsimile or other electronic
transmission (e.g., .pdf) shall be effective as delivery of a manually executed
counterpart of this Fourth Amendment.

9.5        No Oral Agreement.    THIS WRITTEN FOURTH AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND THERETO
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

9.6        Governing Law.    THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

9.7        Payment of Expenses.    The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Fourth Amendment in
accordance with Section 12.03.

9.8        Severability.    Any provision of this Fourth Amendment or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

9.9        Successors and Assigns.    This Fourth Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns (in each case, as permitted by Section 12.04).

 

Page 11



--------------------------------------------------------------------------------

9.10        Loan Document.    This Fourth Amendment shall constitute a “Loan
Document” under and as defined in Section 1.02.

[Signature Pages Follow]

 

Page 12



--------------------------------------------------------------------------------

The parties hereto have caused this Fourth Amendment to be duly executed as of
the day and year first above written.

BORROWER:

WILDHORSE RESOURCE DEVELOPMENT

CORPORATION, a Delaware corporation

By:/s/ Andrew J. Cozby                                           

Name:

 

Andrew J. Cozby

Title:

 

Executive Vice President and Chief             Financial Officer

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

GUARANTORS:

 

WILDHORSE RESOURCES II, LLC, a

Delaware limited liability company

 

       By: WildHorse Resource Development

       Corporation, its sole member

ESQUISTO RESOURCES II, LLC, a Texas limited liability company

 

       By: WildHorse Resource Development

       Corporation, its sole member

WHE ACQCO., LLC, a Delaware limited liability company

 

       By: WildHorse Resource Development

       Corporation, its sole member

WHR EAGLE FORD LLC, a Delaware limited liability company

 

       By: WildHorse Resource Development

       Corporation, its sole member

BURLESON SAND LLC, a Delaware limited liability company

 

       By: WildHorse Resource Development

       Corporation, its sole member

By:   /s/ Andrew J. Cozby                                       

Name: Andrew J. Cozby

Title:   Executive Vice President and Chief

            Financial Officer

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

WILDHORSE RESOURCES MANAGEMENT

COMPANY, LLC, a Delaware limited liability

company

 

       By: WildHorse Resources II, LLC, its sole        member,

 

       By: WildHorse Resource Development        Corporation, its sole member

OAKFIELD ENERGY LLC, a Delaware limited liability company

 

       By: WildHorse Resources II, LLC, its sole

       member,

 

       By: WildHorse Resource Development        Corporation, its sole member

By:   /s/ Andrew J. Cozby                                       

Name: Andrew J. Cozby

Title:   Executive Vice President and Chief

            Financial Officer

PETROMAX E&P BURLESON, LLC, a Texas

limited liability company

 

       By: Esquisto Resources II, LLC, its sole        member,

 

       By: WildHorse Resource Development        Corporation, its sole member

By:   /s/ Andrew J. Cozby                                       

Name: Andrew J. Cozby

Title:   Executive Vice President and Chief

            Financial Officer

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

BURLESON WATER RESOURCES, LLC, a Texas limited liability company

 

       By: Esquisto Resources II, LLC, its sole        member,

 

       By: WildHorse Resource Development        Corporation, its sole member

By:   /s/ Andrew J. Cozby                                       

Name: Andrew J. Cozby

Title:   Executive Vice President and Chief

            Financial Officer

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent and a

Lender

By:     /s/ David Dodd                                       

Name: David Dodd

Title:   Managing Director

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender

By:  /s/ Gumaro Tijerina                              

Name: Gumaro Tijerina

Title: Managing Director

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By: /s/ Raza Jafferi                                           

Name: Raza Jafferi

Title: Director

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By: /s/ Sydney G. Dennis                              

Name: Sydney G. Dennis

Title: Director

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By: /s/ Cliff Vaz                                               

Name: Cliff Vaz

Title: Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender

By: /s/ William B. Robinson                        

Name: William B. Robinson

Title:   Senior Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender

By: /s/ Josh Strong                                         

Name: Josh Strong

Title:   Director

By: /s/ Charles Hall                                       

Name: Charles Hall

Title: Managing Director

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

BOKF, N.A. DBA BANK OF TEXAS, as a Lender

By: /s/ Martin W. Wilson                              

Name: Martin W. Wilson

Title: Senior Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

CAPITAL ONE NATIONAL ASSOCIATION,

as a Lender

By: /s/ Michael Higgins                                         

Name: Michael Higgins

Title:   Senior Director

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a  Lender

By:

 

/s/ Jo Linda Papadakis                                       

Name: Jo Linda Papadakis

Title: Authorized Officer

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A., as a Lender

By: /s/ Kyle Lewis                                         

Name: Kyle Lewis

Title: Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender

By: /s/ Mark H. Wolf                                    

Name: Mark H. Wolf

Title:  Senior Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF

COMMERCE, NEW YORK BRANCH, as a

Lender

By: /s/ Trudy Nelson                                           

Name: Trudy Nelson

Title: Authorized Signatory

 

By: /s/ Robert Long                                               

Name: Robert Long

Title: Authorized Signatory

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender

By:

 

/s/ Justin Bellamy

Name: Justin Bellamy

Title:   Director

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a

Lender

By: /s/ John C. Lozano                                           

Name: John C. Lozano

Title: Senior Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender

By: /s/ Darrell Holley                                             

Name: Darrell Holley

Title: Managing Director

By: /s/ Elizabeth Johnson                                       

Name: Elizabeth Johnson

Title: Director

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a

Lender

By: /s/ Sandra Salazar                                     

Name: Sandra Salazar

Title: Managing Director

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST

COMPANY, as a New Lender

By: /s/ Greg Krablin                                    

Name: Greg Krablin

Title: Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND 

INVESTMENT BANK, as a New Lender

By: /s/ Michael Willis                                    

Name: Michael Willis

Title: Managing Director

By: /s/ Page C. Dillehunt                                 

Name: Page C. Dillehunt

Title: Managing Director

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

REGIONS BANK, as a New Lender

By:

 

/s/ Daniel G. Steele

Name: Daniel G. Steele

Title: Managing Director

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

The Huntington National Bank, as a New Lender

By: /s/ Jason A. Zilewicz                                           

Name: Jason A. Zilewicz

Title:   Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

Cathay Bank, as a New Lender

By:

 

/s/ Dale T Wilson

Name: Dale T Wilson

Title: Senior Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a New Lender

By: /s/ Josh Rosenthal                                       

Name: Josh Rosenthal

Title: Authorized Signatory

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

IBERIABANK, as a New Lender

By: /s/ Stacy Goldstein                                

Name: Stacy Goldstein

Title: Senior Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

Natixis, New York Branch, as a New Lender

By: /s/ Brice le Foyer                                             

Name: Brice le Foyer

Title: Executive Director

By: /s/ Arnaud Roberdet                                       

Name: Arnaud Roberdet

Title: Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS AND ELECTED COMMITMENTS

 

Name of Lender  

Applicable

Percentage

 

Maximum Credit

Amount

 

Elected

Commitment

Wells Fargo Bank,

National Association

  6.714285714286%   $134,285,714.29   $70,500,000

BMO Harris Bank N.A.

 

  5.523809523810%   $110,476,190.48   $58,000,000

Bank of America, N.A.

 

  5.523809523810%   $110,476,190.48   $58,000,000

Barclays Bank PLC

 

  5.523809523810%   $110,476,190.48   $58,000,000

Capital One National

Association

  5.523809523810%   $110,476,190.48   $58,000,000

Citibank, N.A.

 

  5.523809523810%   $110,476,190.48   $58,000,000

Comerica Bank

 

  5.523809523810%   $110,476,190.48   $58,000,000

ING Capital LLC

 

  5.523809523810%   $110,476,190.48   $58,000,000

JPMorgan Chase Bank,

N.A.

  5.523809523810%   $110,476,190.48   $58,000,000

PNC Bank, National

Association

  5.523809523810%   $110,476,190.48   $58,000,000

ABN AMRO Capital

USA LLC

  4.571428571429%   $91,428,571.43   $48,000,000

BOKF, N. A. DBA

Bank of Texas

  4.571428571429%   $91,428,571.43   $48,000,000

Canadian Imperial

Bank of Commerce,

New York Branch

  4.571428571429%   $91,428,571.43   $48,000,000

Compass Bank

 

  4.571428571429%   $91,428,571.43   $48,000,000

Fifth Third Bank

 

  4.571428571429%   $91,428,571.43   $48,000,000

U.S. Bank National

Association

  2.619047619048%   $52,380,952.38   $27,500,000

Associated Bank, N.A.

 

  2.380952380952%   $47,619,047.62   $25,000,000

Branch Banking and

Trust Company

  2.380952380952%   $47,619,047.62   $25,000,000



--------------------------------------------------------------------------------

Name of Lender  

Applicable

Percentage

 

Maximum Credit

Amount

 

Elected

Commitment

Credit Agricole

Corporate and

Investment Bank

  2.380952380952%   $47,619,047.62   $25,000,000

Natixis, New York

Branch

  2.380952380952%   $47,619,047.62   $25,000,000

Regions Bank

 

  2.380952380952%   $47,619,047.62   $25,000,000

Cathay Bank

 

  1.547619047619%   $30,952,380.95   $16,250,000

Goldman Sachs Bank

USA

  1.547619047619%   $30,952,380.95   $16,250,000

The Huntington

National Bank

  1.547619047619%   $30,952,380.95   $16,250,000

Iberiabank

 

  1.547619047619%   $30,952,380.95   $16,250,000

TOTAL

 

  100.000000000000%   $2,000,000,000.00   $1,050,000,000.00